DETAILED ACTION
This Action is in response to Applicant’s response filed on 01/19/2022.  Claims 1-10 are still pending in the present application.  This Action is made FINAL.

Response to Amendment
Claim Objection: The amended claim filed on 01/19/2022 overcomes the Claim objection in the previous office action.
Claim Rejections - 35 USC § 112:The amended claim filed on 01/19/2022 obviate the Claim Rejections - 35 USC § 112(b) in the previous office action.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s)
of rejection in view of Sharma et al ( US 9,846,937 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-8, the claim elements:
“a smoothing unit forming a smoothed”
“a route forming unit forming a route…sets…forms…selects”
 “a noise reducing unit configured to extract…reduce ….calculates…substitutes”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: PARAGRAPH 12 CITED: “The medical image processing apparatus 1 is configured by connecting a CPU (Central Processing Unit) 2, a main memory 3, a storage device 4, a display memory 5, a display device 6, a controller 7, an input device 8, and a network adapter 10 to each other by a system bus 11 so as to be capable of transmitting/receiving signals. The medical image processing apparatus 1 is connected to a medical image photographing device 13 and a medical image database 14 through a network 12 so as to be capable of transmitting/receiving signals.” , Fig.3 and Paragraph 25 cited: “Also, these essential parts may be configured by hardware of an exclusive use, and may be configured by software operated on the CPU 2. In the explanation below, explanation will be given for a case 
the essential parts of the present embodiment are configured by software.” Also, Paragraph 26 cited: “The present embodiment includes a smoothing unit 301, a route forming unit 302, and a noise reducing unit 303. Also, in the storage device 4, the reconstructed image and the projection data formed by the X-ray CT device 100 are stored.”

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (U.S. 9,846,937 B1), hereinafter referred to as “Sharma”, in view of B,Gindele (U.S. 6731806 B1),
Regarding claim 1 and 10,  Sharma discloses a medical image processing apparatus reducing noise of a medical image acquired, (Fig.1 and Col 6 – line 30-38: “methods for signal manipulation, applicable generally to any signal, but more specifically described here for medical and non-medical images, that allow one to extract information about correlation of intensity amongst a group of individual picture elements. and then using this information in itself or to manipulate the original image to minimize the effect of noise that can mask the differences between parts of the image that represent different structures.” )
 the medical image processing apparatus comprising:
 a smoothing unit (Fig.1, steps 110 and 120) forming a smoothed image of the medical image; (Fig.1 and Col 5 – line 24-26: “processing an image 100 having a plurality of pixels using a predefined intensity threshold 102, a predefined correlative pixel group 104 having a size and a shape, and a predefined correlative threshold 106. a pixel is selected 110, one set of pixels is identified relative to the selected pixel using the correlative pixel group 120.”)
a route forming unit (Fig.1, steps 130 and 140) forming a route that is a first pixel group having coordinates positioned continuously in the smoothed image and fulfills a route condition; (Fig.1 and Col 5 – line 26-34: “a number of pixels in the selected pixel's correlative pixel group that satisfy the intensity threshold is determined 130, and a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150.”) and 
a unit (Fig.1, steps 160 and 170)  configured to  extract a second pixel group from the medical image corresponding to the coordinates of the first pixel group by calculating a representative pixel value of the coordinates (Fig.1 and Col 5 – line 34-43: “The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image. The new image is then added to, subtracted from, or otherwise combined with the original image to modify the original image based on correlative properties of individual pixels within the original image 190. ”
the medical image based on the extracted second pixel group by substituting a pixel value in the medical image with the representative pixel value. (Fig.1 and Col 5 – line 40-43: “The new image is then added to, subtracted from, or otherwise combined with the original image to modify the original image based on correlative properties of individual pixels within the original image 190. ”)
 	However, Sharma does not disclose noise reducing unit and reducing noise of the image.
Gindele discloses the noise reducing unit (Fig.2, noise cleaning calculator 40)  and reducing noise of the image. (Col 5, line 62-65 cited: “the noise cleaning calculator 40 uses some or all of the neighborhood region of cleaning pixels to calculate a noise cleaned pixel value. The noise cleaned pixel value replaces the original value of the pixel of interest providing a pixel value with less inherent noise”, interpreted as the noise cleaning calculator 40 is considered as a noise reducing unit that can extract a pixel value corresponding to the path from the image and reduce noise of the image base on the noise cleaning pixel value)
Therefore, it would have been to one of ordinary skill in the art before the effective filling date to incorporate the method for removing noise from a pixel of a digital image channel  of Gindele into the method for medical image analysis and manipulation of Sharma in order to improves fixed filter size algorithms by growing a region of contiguous pixels about the pixel of interest and to reduces the computation time. 

Regarding claim 2, Sharma, as modified by Gindele disclose the claimed invention. Sharma further discloses the route forming unit sets the route condition according to smoothing strength in the smoothing unit. (Fig.1 and Col 5 – line 26-31: “a number of pixels in the selected pixel's correlative pixel group that satisfy the intensity threshold is determined 130, and a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140”).

Regarding claim 3, Sharma, as modified by Gindele disclose the claimed invention. Sharma further discloses the route condition is an upper limit value of a difference between a pixel value of an originating pixel (Fig.1 – first set of pixels)  and a pixel value of a watched pixel (Fig.1 – Second set of pixels) of the route, and the route forming unit sets the upper limit value to be smaller as the smoothing strength is larger. (Fig.1 and Col 5 – line 29-35: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150. The image is divided into segments, each one of which has its own set of pixels 160.”, it shows that when pixel number satisfies the correlative threshold that is considered as an upper limit value.)

Regarding claim 4, Sharma, as modified by Gindele disclose the claimed invention. Sharma further discloses the route condition (Fig.1, steps 140) is an upper limit value of the number of continuous pixels of the route, (Fig.1 and Col 5 – line 29-32: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image.”) and the route forming unit sets the upper limit value to be smaller as the smoothing strength is larger. (Fig.1 and Col 5 – line 26-35: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150. The image is divided into segments, each one of which has its own set of pixels 160.”, it shows that when pixel number satisfies the correlative threshold that is considered as an upper limit value.)

Regarding claim 5, Sharma, as modified by Gindele disclose the claimed invention. Gindele further discloses the claimed when the kind of noise reduced by the noise 15reducing unit (Fig.2, noise cleaning calculator 40) is granular noise, the smoothing unit forms the smoothed image by smoothing the medical image, and when the kind of noise reduced by the noise reducing unit (Fig.2, noise cleaning calculator 40) is linear noise, the smoothing unit forms the smoothed image by acquiring smoothed projection data by 20smoothing projection data that is used in formation of the medical image and subjecting the smoothed projection data to reconstruction processing. (Col 5, line 63-67: “The neighborhood region of cleaning pixels is input to the noise cleaning calculator 40 which uses some or all of the neighborhood region of cleaning pixels to calculate a noise cleaned pixel value. The noise cleaned pixel value replaces the original value of the pixel of interest providing a pixel value with less inherent noise”, interpreted as the noise cleaning calculator 40 is considered as a noise reducing unit that can be used for any kind of noise reduce from the image. Also, the noise cleaning calculator 40 has a projection data to reconstruction processing.)

Regarding claim 6, Sharma, as modified by Gindele disclose the claimed invention. Sharma further discloses the route forming unit forms  the first pixel group from an originating Fig.1 and Col 5 – line 29-34: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150.) where a difference from a pixel value of a watched pixel is minimum from a third pixel group adjacent to the watched pixel as a new watched pixel until the route condition is no longer fulfilled after the originating pixel selected from the smoothed image is set as the watched pixel. (Fig.1 and Col 5 – line 34-40: “ The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image.”, interpreted as each one of segments is considered as a newest watched pixels  from the first set of pixels, such that there is a different between 1st and 2nd set of pixels)

Regarding claim 7, Sharma, as modified by Gindele disclose the claimed invention. Sharma further discloses the route forming unit selects all pixels in the smoothed image as the originating pixels, and forms the route with respect to each of the originating pixels. (Fig.1 and Col 5 – line 21-34: “processing an image 100 having a plurality of pixels using a predefined intensity threshold 102, a predefined correlative pixel group 104 having a size and a shape, and a predefined correlative threshold 106. a pixel is selected 110, one set of pixels is identified relative to the selected pixel using the correlative pixel group 120 … a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150.”)

Regarding claim 8, Sharma, as modified by Gindele, disclose the noise reducing unit calculates (Gindele: Fig.2, noise cleaning calculator 40) a representative value of the pixel value of the extracted pixel group, ( Sharma: Fig.1 and Col 5 – line 34-40: “The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image.”, it show the step 160-170  determine the pixel value from the second set of pixels.) and substitutes a pixel value of a pixel corresponding to an originating pixel of the route in the 20medical image by the representative value. (Gindele: Col 5, line 62-65: “The neighborhood region of cleaning pixels is input to the noise cleaning calculator 40 which uses some or all of the neighborhood region of cleaning pixels to calculate a noise cleaned pixel value. The noise cleaned pixel value replaces the original value of the pixel of interest providing a pixel value with less inherent noise”, interpreted as the noise cleaning calculator 40 is considered as a noise reducing unit that can extract a pixel value corresponding to the path from the image and reduce noise of the image base on the noise cleaning pixel value).  
Therefore, it would have been to one of ordinary skill in the art before the effective filling date to incorporate the method for removing noise from a pixel of a digital image channel  of Gindele into the method for medical image analysis and manipulation of Sharma in order to 

Regarding claim 9, Sharma, as modified by Gindele, disclose the representative value is any one of an average value, a median value, and a weighed and added value calculated using a weighing factor that becomes larger as a distance from an originating pixel is shorter and is less than 1 of pixel values (Gindele: Col 5, line 62-65: “The neighborhood region of cleaning pixels is input to the noise cleaning calculator 40 which uses some or all of the neighborhood region of cleaning pixels to calculate a noise cleaned pixel value. The noise cleaned pixel value replaces the original value of the pixel of interest providing a pixel value with less inherent noise” and Col 8, line 8-11: “the next sequential pixel is included in the neighborhood region of cleaning pixels and by the noise cleaning calculator to calculate a numerical average which forms the noise cleaned pixel value”, interpreted as the values from the next sequential to the original pixel, that has an average value, a median value and weighed and added value. Also, the user can manually adjust the next pixel finder 20 to perform a larger as a distance from originating pixel is shorter and is less than of pixel values of the extracted pixel group.) of the extracted second pixel group.( Sharma: Fig.1 and Col 5 – line 34-40: “The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image.”, it show the step 160-170  determine the pixel value from the second set of pixels.)
Therefore, it would have been to one of ordinary skill in the art before the effective filling date to incorporate the method for removing noise from a pixel of a digital image channel  of Gindele into the method for medical image analysis and manipulation of Sharma in order to improves fixed filter size algorithms by growing a region of contiguous pixels about the pixel of interest and to reduces the computation time.

Relevant Prior Art Directed to State of Art
Huo et al (U.S. 8520916 B2), “Enhancement Of Region Of Interest Of Radiological Image”, teaches about methods and systems for improved visibility of tubing and soft structures within a radiographic image and provides computer-guided enhancement of an identified region of interest for display in order to help enable a clinician to make a more accurate assessment of the radiological image. 
	Kobayashi et al (U.S 20070145317 A9), “Image Processing Apparatus For Reducing Noise From Image”  teaches about apparatus for reducing noise from an original image consisting of digital image data. The apparatus comprises an information calculator, a smoothed image producer, a weighting-factor calculator, and a weighting adder.
	Sasaki (U.S. 8,199,233 B2), “Image Processing Device, Image Processing Method, And Computer Readable Storage Medium Storing Image Processing Program”, teaches about An image processing device and method  for improving the noise reduction effect in the filter processing along the edge direction.
	Lakshminarayanan et al (U.S 5,933,250), “Filter System And Method For Efficiently Suppressing Noise And Improving Edge Definition In A Digitized Image”, teaches about a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665     

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665